Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fei et al.  (CN 211355534 U) (heretofore as Fei).
1. A radiological imaging system comprising a portable X-ray image detector (detector 120)  and an antidiffusion grid (wire grid 111) comprising a support (Tray 130) for receiving the portable detector (figures 1A and 1B), wherein: the portable detector is provided with a near distance radio communication module (near field communication reader 121); and the antidiffusion grid comprises a near distance radio communication tag (near field communication tag 112), provided with a memory of at least 10 kilobytes comprising data representative of the antidiffusion grid, disposed in such a way as to be capable of communicating with the near distance radio communication module when the detector is fully inserted in the receiving support (Fei teaches to quickly and accurately identify the type of filter wire, i.e. diffusion grid using a near field communication reader and tag; note the two paragraphs above the “Description of Pictures”. Under “Specific implementation examples”, “the near field communication tag is stored with the type information of the filter wire grid main body”.); the portable detector being configured for determining locally if the antidiffusion grid and the portable detector are compatible or incompatible from read data representative of the antidiffusion grid supplied to the near distance radio communication module by the tag (note the discussions on different embodiments).
As it can be seen in the above analysis, the only distinction between claim 1 and Fei is the absence of a memory of at least 10 Kbyte of information representing the diffusion grid, aka filter wire grid in Fei. However, including this memory is an obvious variation in design choice. The fact, that any tags attached to Fei’s grid main body containing information representing the specific of the grid and the orientation of the grid with respect to the detector, signifies that a memory required for retaining the information. As for the specific of at least 10 kbyte, this number is also considered to be an obvious variation in design. Although not mentioned in Fei, the information disclosed by Fei’s tag could be in the range of at least 10 kbyte. Giving this logic, anyone of ordinary skill in the art would have considered it obvious to specify a memory with the ability to retain kbyte of information. The motivation would have been to ensure a proper design and most importantly a proper selection of a communication tag.  
2. The system according to claim 1, comprising a module for blocking the functioning of the portable detector whilst declaring it as not ready for acquiring an image if the portable detector and the antidiffusion grid are incompatible.
Unlike claim 2, Fei does not mention including a blocking module. However, given that Fei’s inventive concept is centered on ensuring proper grid selection, it would have been obvious to include a blocking module to prevent operation of the imaging system upon sensing incompatibility between grid and detector. Thus, it would have been obvious to anyone with ordinary skill the art at the time of making Fei’s invention to include a blocking module, motivated by the need to avoid unnecessary over exposing a patient. 
8. The system according to claim 1, wherein the data representative of the antidiffusion grid comprise an identifier representative of the type of antidiffusion grid, and/or an identifier representative of the antidiffusion grid, and/or an identifier representative of its portrait or landscape orientation, and/or an identifier representative of the number of pairs of lines per centimetre, and/or an identifier representative of the form factor, and/or an identifier representative of the nominal focal length of the X-ray source, and/or an identifier representative of the minimum and maximum focal lengths of the X-ray source, and/or an identifier representative of the primary transmission rate of the X-rays of the device, and/or an identifier representative of the dimensions of the antidiffusion grid, and/or an identifier representative of the thickness of the absorbent material (note the discussion in paragraph 17, “ In one embodiment, the flat panel detector has two placement directions….longitudinally placed”..
9. The system according to claim 1, wherein the near distance radio communicationmodule is of the near field communication NFC type, and the near distance radio communication tag is an NFC tag (note “Abstract” mentions a “:near field communication tag”.
Claims 3-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fei as applied to claim 1 above, and further in view of Kotian (US 10,062,466 B2).
3. The system according to claim 1, comprising a warning module configured to inform a user if the antidiffusion grid and the portable detector are compatible or incompatible.
4. The system according to claim 3, wherein the warning module comprises: a sound emitter configured for emitting a first sound signal in the case of compatibility of the antidiffusion grid and the portable detector, and for emitting a second sound signal in the case of incompatibility of the antidiffusion grid and the portable detector; and/or a light emitter configured for emitting a first light signal in the case of compatibility of the antidiffusion grid and the portable detector, and for emitting a second light signal in the case of incompatibility of the antidiffusion grid and the portable detector.
5. The system according to claim 4, wherein the light emitter comprises light emitting diodes configured for flashing in green in the case of compatibility of the antidiffusion grid and the portable detector, and for flashing in red in the case of incompatibility of the antidiffusion grid and the portable detector.
Unlike claims 3-5, Fei does not clearly teach using a warning module for informing a user grid/detector compatibility. However, Fei does explain, just before “The content of the utility model” that effective grid selection for imaging varies depending on a specific imaging need for each patient and that compatibility is critical to improved imaging quality. 
Line 48-59, column 6 in Kotian teaches to include a warning system to alert an operator once controller 26 determines an appropriate condition of a grid. Lines 20-55, column 7, 
Giving the considerable improvement offered by Kotian, anyone of ordinary skill in the art when make use of Fei’s invention would have considered it obvious to add a warning system to alert an operator of any incompatibility exist to avoid unnecessary over exposing a patient otherwise. 
10. The system according to claim 1, wherein the near distance radio communication module is of the radiofrequency identification RFID communication type, and the near distance radio communication tag is an RFID tag.
Unlike claim 10, Fei does not limit RFID as being the near field communication (NFC). Line 17, column 6 in Kotian mentions that RFID, being a form of NFC, could be used to identify grid information. As such, it would have been obvious to anyone with ordinary skill in the art to include the RFID mentioned in Kotian when designing Fei’s filter grid. The motivation would have been offering a most readily available option for Fei’s NFC tag, thus easing the implementation of Fei’s grid. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fei as applied to claim 1 above, and further in view of Lu et al. (US 2018/0014806 A1).
6. The system according to claim 1, wherein the portable detector is configured for, during an image acquisition, applying image corrections corresponding to the type of the antidiffusion grid.
Unlike claim 6, Fei does not teach applying image correction to corresponding to the type of antidiffusion grid. 
Under the “BACKGROUND”, Lu teaches that suppressing of scattered radiation can be further improved using scatter-correction algorithm as post processing, thus further improving on image quality. 
Anyone of ordinary skill in the art would have found it obvious to apply image correction (scatter correction) following Lu’s teach as they implement Fei’s invention concept. The motivation would have been to further improve imaging quality.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fei in view of Lu as applied to claim 6 above, and further in view of Kotian.

7. The system according to claim 6, wherein the portable detector is configured for, during an image acquisition, inserting the data representative of the antidiffusion grid in the header of the computer file representing the acquired image.
Unlike claim 7, neither Fei nor Lu mention inserting data representive of the antidiffusion grid in a header of a computer file. 
Kotian teaches, in lines 51-55, column 7, to include textual messages or graphic indicators as a warning system. As such, it would have been obvious to anyone of ordinary skill in the art to further enhance Fei’s invention concept by implementing Kotian’s textual messaging indicator. The motivation would have been to ease implementation of Fei’s inventive device. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.